Case 8:19-cv-00709-PJM Document 31-1 Filed 06/24/19 Page 1 of 2

From: Hester, Lori M,

To: Timothy Maloney; Matthew M, Bryant; Alyse |. Prawde; Dayid Simpson; Edmund J, O"Meally: Andrew G. Scott:
Kambon R, Williams; imecollum@imlaw.net; Mark Foley; Kevin Karpinski; Mike Rynd; slucas@cochranfirm.com;
info@jnclarklaw.com; alst@acklaw.com; Michelle , Johnson; cbilawoffices@amail.com; asharma@imtaw net

Cc Clerk, Green (Kim, David J.); Clerk, Green {Mookim, Hope.)

Subject: Doe Cases

Date: Thursday, August 23, 2018 3:27:49 PM

Attachments:

 

THIS MESSAGE IS SENT ON BEHALF OF THE HONORABLE LEO E. GREEN, JR.

Counsel-
Again | am stuck in armed robbery case. My apologies for not being able to chat with you for the

second day.
| also apologize for not rendering a decision on the Motion to Dismiss. Essentially, the very executive
summary of our ruling on the Motions to Dismiss is as follows:

ACTIONS AGAINST BOARD OF EDUCATION
1. Violation of Article tll, the Failure to Provide Education is GRANTED 2. Intentional Infliction of

Emotional Distress is GRANTED 3. Invasion of Privacy-Granted 4. Battery-Granted

ACTIONS AGAINST CITY

1. IIED -Granted

2. Invasion of Privacy-Granted
3. Battery-Granted

All other counts remain and are denied without prejudice. | fully expect a Motion for Summary
Judgment.

If we need to address scheduling issues. Lori can and will reschedule another phone conference. By
way of explanation | cannot stop this armed robbery trial as it has to be completed. We co not sit
with juries on Friday.

Leo

Lori Hester, Administrative Aide
To the Honorable Leo E. Green, Jr.
14735 Main St., Room D2044
Upper Marlboro, MD 20772
imhester@co.pg.md.us
301-952-3142

Fax: 301-780-6666
Case 8:19-cv-00709-PJM Document 31-1 Filed 06/24/19 Page 2 of 2

 

This E-mail and any of its attachments may contain Prince George’s County Government or
Prince George's County 7th Judicial Circuit Court proprietary information or Protected Health
Information, which is privileged and confidential. This E-mail is intended solely for the use of
the individual or entity to which it is addressed. If you are not the intended recipient of this E-
mail, you are hereby notified that any dissemination, distribution, copying, or action taken in
relation to the contents of and attachments to this E-mail is strictly prohibited by federal law
and may expose you to civil and/or criminal penalties. If you have received this E-mail in
error, please notify the sender immediately and permanently delete the original and any copy
of this E-mail and any printout.
